Citation Nr: 1200340	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from March 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a letter dated several days later in September 2008, the RO in Nashville, Tennessee notified the Veteran of that determination.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Nashville, Tennessee.]  

The Veteran appeared and testified at a hearing conducted before the undersigned Veterans Law Judge at the Nashville RO in July 2011.  A copy of the transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary before a final adjudication of the Veteran's claims.

Initially, the Board notes that the RO conceded military noise exposure based upon the Veteran's military occupational specialty (MOS) of Construction Machine Operator.  After considering all the evidence, the Board agrees that the Veteran was most likely exposed to excessive noise from heavy construction equipment while in the military.  Thus, the Board concedes military noise exposure.  

The Board further notes that VA treatment records in the claims file from April 2007 through April 2008 demonstrate that the Veteran's Active Problems list includes "SENSORNEUR LOSS COMB TYP" and "SUBJECTIVE TINNITUS."  However, there are no treatment records to explain from where those diagnoses were derived.  The Board notes, however, that the VA examiner who conducted the July 2008 VA audiological examination referenced a "3/1/07 VAMC Audiogram" in her report, although this is not associated with the claims file.  Consequently, the Board can only conclude that there are relevant VA treatment records that have not been associated with the claims file.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all VA medical records relating to treatment for the Veteran's hearing loss and tinnitus should be obtained and associated with the claims file.

Furthermore, the Board finds that remand is necessary for a new VA examination as the prior VA examiner's medical opinion in July 2008 is inadequate for several reasons.  First, it is inadequate because it fails to explain the discrepancies between the audiometric test results shown in service.  The examiner noted that there were three audiometric tests conducted in service.  The first was at a preinduction examination conducted on February 9, 1966, which the examiner noted showed puretone thresholds within normal limits bilaterally.  The second audiometric test that she noted was conducted on induction examination on March 8, 1966, and she noted that puretone thresholds indicate mild high frequency loss bilaterally (worse in the right ear).  Finally, she noted the ETS (separation) examination audiometric test conducted on February 3, 1969, showed puretone thresholds were within normal limits bilaterally.

Actually, these tests show the following specific findings:

On audiological evaluation February 9, 1966, pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
5
5
5
/
5

The Board notes that there is a notation that a "Maico" audiometer was used to conduct this test.

On audiological evaluation March 8, 1966, pure tone thresholds, in decibels, were as noted follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
45
40
LEFT
20
20
20
35
30

The Board notes that there is a notation that a "Rudmose Audiometer" was used to conduct this test and the tracing of that test is associated with the service treatment records.  Furthermore, the Board notes that the Report of Medical Examination, under Summary of Defects and Diagnoses, lists "Defective hearing" but found the Veteran qualified for induction.

On separation audiological evaluation on February 3, 1969, pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

The examiner did not provide an explanation as to whether either of the entry audiometric tests may be unreliable or even possibly false despite them showing such drastic different results in a relatively close timeframe.  

Furthermore, the Board observes that, based upon the second entry audiometric test conducted on March 8, 1966, and the notation on the entrance examination report of defective hearing, the question of whether the Veteran had a pre-existing hearing loss is raised by the record.  If so, then the nexus opinion rendered by the examiner does not address the appropriate medical question.  Instead, the question that needs answered is whether the evidence shows that the Veteran's pre-existing hearing loss was aggravated during service beyond its natural progression.

In this regard, the Board notes that, around this time frame, the standard of audiometric testing were being changed from American Standards Association (ASA) units to units that were set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO-ANSI units.  The information the Board has is that, if prior to October 31, 1967, ASA units is assumed to have been used and thus tests results need to be converted to ISO-ANSI units.  The March 8, 1966, enlistment audiometric test results on the Rudmose Audiometer, however, appear to be consistent with ISO-ANSI units.  

In addition, the Board notes that part of the rationale for the prior VA examiner's medical opinion in July 2008 was that the Veteran conceded post-service occupational noise exposure without the use of hearing protection devices.  The examination report records the following:  "Factory work 1969-1978 with construction work thereafter without use of hearing protection."  The Veteran testified at his hearing before the Board, however, that after service he went back to work in the electric tire cord factory that he worked at prior to service until it closed in 1978, at which he was not exposed to any noise.  Unfortunately, he was a little vague as to what work he performed after this factory job ended in 1978 saying that he was self-employed in various construction and mechanical jobs.  On re-examination, a detailed post-service occupational history should be obtained as to whether the Veteran was exposed to noise at each occupation and, if so, if hearing protection was used.

The Board notes that the prior VA examiner also relied upon the Veteran's report of an onset of symptoms approximately 30 years following military service.  The examination report indicates that the Veteran reported a gradual onset over the past four years.  At his recent hearing, however, he testified that he first noticed problems with his hearing in the 1970s but that the problem did not become "embarrassing" until 2000 or so.  At the hearing, he also related that his mother had noticed his hearing loss long ago as she would say something to him and he would respond, "Huh?", and she would say, "What's the matter.  You can't hear?"  Finally, he related that none of his brothers and sisters have hearing problems.  Thus, this testimony would appear to establish a continuity of hearing problems as early as the 1970s.  Such continuity of symptomatology must be considered by the examiner in rendering a medical nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of hearing loss and tinnitus treatment and evaluation that the Veteran may have received at the VA Medical Center in Mountain Home, Tennessee.  The Board is particularly interested in the report of an audiological evaluation purportedly conducted in March 2007.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  All such available records should be associated with the claims folder.  

2.  Then, schedule the Veteran for a VA audiological examination.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examiner's report.  All necessary audiological testing should be conducted.

The examiner should be advised that military noise exposure to heavy construction equipment is conceded.  The examiner should, however, be directed to elicit from the Veteran a detailed account of any instances of noise exposure before and after service, especially with regard to his post-service occupational history after 1978 and whether he used hearing protection devices.  
Furthermore, the examiner should discuss the two entrance examinations conducted on February 9, 1966, and March 8, 1966, and provide an explanation as to why there is such a difference in results.  The examiner should also consider, given the March 8, 1966, audiometer results and the notation on entry of "defective hearing," whether there is clear and unmistakable evidence that the Veteran had a pre-existing bilateral hearing loss upon his entry into active duty on that day.  If the examiner determines that the evidence clearly and unmistakably demonstrates that the Veteran had a pre-existing bilateral hearing loss prior to his entry into active service, then the examiner should opine as to whether the pre-existing hearing loss increased in severity during the Veteran's military service and, if so, whether there is clear and unmistakable evidence that such increase in severity was due to the natural progress of the disease.

If it is determined that the evidence does not clearly and unmistakably demonstrate that the Veteran had a pre-existing bilateral hearing loss upon entry into active service, the examiner should  render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current bilateral hearing loss is due to his military noise exposure.  In rendering this opinion, the examiner should consider the Veteran's report of post-service occupational and recreational noise exposure as well as a continuity of hearing problems since at least the 1970s with a worsening in 2000.  

The examiner should provide a complete rationale for all opinions given, including discussion of evidence contrary to the opinions rendered.  

3.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

